DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Corrected Notice of Allowance addresses typographical errors relative to the original text of claim 4, lines 11-12 and claim 8, lines 6-7 in the appended Examiner’s Amendment. The word “the” has been deleted from the original text preceding the phrase “the top of”.
The present office action is responsive to the application as filed on 9-22-2020. Thus, claims 1-15 are pending in the current application. The disposition of the pending claims is further outlined in the appended Examiner’s Amendment.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
-In the Specification as filed on 9-22-2020, replace -–“
    PNG
    media_image1.png
    37
    118
    media_image1.png
    Greyscale
”—with –“            
                
                    
                        f
                    
                    
                        0
                    
                
                =
                
                    
                        c
                    
                    
                        2
                        π
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                π
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                4
                                            
                                        
                                    
                                    
                                        V
                                        (
                                        l
                                        +
                                        .
                                        85
                                        d
                                        )
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
            
        ”—
-Claim 1 is cancelled.
-Claim 2 is cancelled.
-In claim 3, line 1 replace –“claim 2,”—with –“claim 13,”—
replace –“claim 1,”—with –“claim 12,”—
-In claim 4, line 3 replace –“
    PNG
    media_image1.png
    37
    118
    media_image1.png
    Greyscale
”—with –“            
                
                    
                        f
                    
                    
                        0
                    
                
                =
                
                    
                        c
                    
                    
                        2
                        π
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                π
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                4
                                            
                                        
                                    
                                    
                                        V
                                        (
                                        l
                                        +
                                        .
                                        85
                                        d
                                        )
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
            
        ”—
-In claim 4, line 6 replace –“derived by the:”—with –“derived from the received characteristics, wherein the received characteristics are defined by at least two of the following:”—
-In claim 4, line 7 replace –“a distance between the eye edge and a nostril edge of the user”—with –“a distance between an eye edge of the user and a nostril edge of the user”—
-In claim 4, line 10 replace –“a top portion of a nose and a top of the teeth of the user”—with –“a distance between a top portion of the user’s nose and a top of the user’s teeth”—
-In claim 4, lines 11-12 replace –“a distance between the lowest point of an eye socket to the top of teeth of the user”—with –“a distance between a lowest point of an eye socket of the user and the top of the user’s teeth”—
-In claim 4, lines 13-14 replace –“and a distance from the end of the nose cartilage to the top of the teeth of the user”—with –“and a distance from an end of the user’s nose cartilage and the top of the user’s teeth”—
-In claim 5, line 1 replace –“claim 1,”—with –“claim 12,”—
-In claim 5, line 2 replace –“based on the volume, length and diameter”—with –“based on a volume, a length, and a diameter”—
replace –“one of the user’s paranasal sinuses”—with –“at least one of the user’s paranasal sinuses”—
-In claim 6, line 1 replace –“wherein the one paranasal sinus”—with –“wherein the at least one of the user’s paranasal sinuses”—
-In claim 6, line 2 replace –“the maxillary sinus”—with –“a maxillary sinus”—
-In claim 8, line 2 replace –“a distance between the eye edge and a nostril edge of the user”—with –“the distance between the eye edge of the user and the nostril edge of the user”—
-In claim 8, line 5 replace –“a top portion of a nose and a top of the teeth of the user”—with –“the distance between the top portion of the user’s nose and the top of the user’s teeth”—
-In claim 8, lines 6-7 replace –“a distance between the lowest point of an eye socket to the top of teeth of the user”—with –“the distance between the lowest point of the eye socket of the user and the top of the user’s teeth”—
-In claim 8, lines 8-9 replace –“and a distance from the end of the nose cartilage to the top of the teeth of the user”—with –“and the distance from the end of the user’s nose cartilage and the top of the user’s teeth”—
-In claim 9, line 1 replace –“each of the weights”—with –“each of the respective weights”—
-In claim 11, line 1 replace –“claim 2,”—with –“claim 13,”—
-In claim 11, line 4 replace –“where in”—with –“wherein”—
-In claim 11, line 7 replace –“a sound”—with –“sound”—
replace –“a wearable actuator configured to be worn by a user receiving the therapy associated with the sinus-related symptoms;”—with –“ a wearable actuator configured to be worn by a user receiving the predetermined sound-based therapy”—
-In claim 12, line 5 replace –“one the paranasal devices”—with –“one of the user’s paranasal sinuses”—
-In claim 12, line 14 replace –“the sound”—with –“the predetermined sound”—
-In claim 12, line 22 delete –“and to deliver the resonant frequency via sound”--
-In claim 13, line 1 replace –“wherein resonant frequency”—with –“wherein the resonant frequency”—
-In claim 13, line 4 replace –“a distance between the eye edge and a nostril edge of the user”—with –“a distance between an eye edge of the user and a nostril edge of the user”—
-In claim 13, line 7 replace –“a top portion of a nose and a top of the teeth of the user”—with –“a distance between a top portion of the user’s nose and a top of the user’s teeth”—
-In claim 13, lines 8-9 replace –“a distance between the lowest point of an eye socket to the top of teeth of the user”—with –“a distance between a lowest point of an eye socket of the user and the top of the user’s teeth”—
-In claim 13, lines 10-11 replace –“and a distance from the end of the nose cartilage to the top of the teeth of the user”—with –“and a distance from an end of the user’s nose cartilage and the top of the user’s teeth”—
-Claim 14 is cancelled.
-Claim 15 is cancelled.
Steven Hurles on 12-17-2020. Authorization for the subsequent Examiner’s Amendment to the Specification was given in an interview with Steven Hurles on 4-7-2021.

Allowable Subject Matter
Claims 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Throughout the prior art, there exist therapeutic devices utilizing a resonant frequency to deliver a therapeutic vibration to the user of the device. Examples of such devices can be found in the disclosures of Linder et al. (US 2017/0014300, US 20190142677, US 2020/0146881) which disclose wearable actuators for providing a resonant frequency to a user’s eye, Gertner et al. (US 2019/0262225, US 2019/0070069, US 2018/0104514) which disclose actuators that deliver a resonant frequency to various aspects of the patient’s face, but are not configured to be worn, Kahlert et al. (US 2018/0344566) and Kassatly et al. (US 2011/0071444) which disclose the use of a nasal resonant frequency within the field of respiratory masks, and Hillilia (US 2011/0139163) which discloses the use of resonant frequency to the sinuses via a wearable actuator. However, none of the references, either alone or in combination, anticipate and/or render obvious the use of a predetermined sound and a microphone to record the user making the predetermined sound and comparing the predetermined sound to a baseline version of the predetermined sound in order to create an adjustment in the delivered resonant frequency.
The closest prior art of record which discloses the use of a predetermined sound as a diagnostic tool is Kennedy et al. (US 9070357), however this disclosure fails to anticipate and/or render obvious the use of the comparison between the baseline predetermined sound and the 
Additional art considered relevant to Applicant’s disclosure is Dubey et al. (US 2020/0114116), Hanbury et al. (US 2019/0374742, US 2019/0321585), Simon et al. (US 2019/0329022), Klemme et al. (US 2019/0045298), Park (US 2018/0133100), Griffin et al. (US 6554787), and Kalsi (US 4841954) which all describe devices that include wearable components driving a vibration and/or sound to the user’s sinus regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785